By the Court.
The only question in this case is, whether an action lies before a justice of the peace, to receive the balance (under one hundred dollars) due on a judgment in the Court of Common Pleas. The jurisdiction of justices of the peace, is founded altogether on Acts of Assembly. No Act has been produced giving jurisdiction in a case of this kind. Consequently, the justice before whom this suit *344was commenced, had no jurisdiction, and the judgment given (,y t{je Court of Common Pleas, for the defendant below, should be affirmed.
Judgment affirmed.